DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 16 is objected to because of the following informalities:  Claim 16 recites the limitations "a first blade platform" in line 9 and “at least one functional element” in line 10 which have already been recited in the prior claim language.  Applicant is advised to correct them to “the first blade platform” and “the at least one functional element.”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites “A turbine engine compressor wheel according Claim 16,” however, Claim 16 recites “A turbine engine blade.” 
Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 16, 20, 21 and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Coupe et al. (U.S. Patent Publication No. 2012/0099982), hereinafter referred to as Coupe.
Regarding Claim 16, Coupe teaches a turbine engine blade comprising an airfoil (Fig. 2, 10a & 10b), a first platform (Fig. 2, 20) situated at a longitudinal end (Fig. 2, lower end of airfoil (10a & 10b)) of the airfoil  and having an inside face (Fig. 2, upper face of platform (20)) defining a flow passage and an outside face (Fig. 2, lower face of platform (20)) opposite from the inside face, and at least one functional element (Fig. 2, 26 & 28) extending from the outside face (Fig. 2, lower face of platform (20)) of the first platform (Fig. 2, 20) and connecting with said outside face in a direction that is substantially circumferential (Fig. 2, rim (26) and bib (28) run on the lower face of the platform (20) along circumferential direction);
the blade being a single piece of composite material (Fig. 3, 100) comprising multilayer woven fiber reinforcement densified by a matrix ([0057]: CMC (Ceramic Matric Composite) & [0058]); and 
the fiber reinforcement being a single piece with a first portion (Fig. 11, 110a & 110b) forming reinforcement for a blade airfoil ([0060], lines 1-2) and a second portion (Fig. 11, 131a, 
in which blade the second fiber reinforcement portion (Fig. 11, 131a & 132a) comprises a set of yarn layers ([0013]: yarns) all interlinked by weaving ([0015]: woven single-piece fiber blank by multi-layer weaving), apart from in a separation zone (Fig. 13, 137) between the reinforcement for the or each functional element (Fig. 2, 26 & 28) and the reinforcement for the first platform (Fig. 2, 20) ([0070], lines 9-12) ([0059]).
Regarding Claim 20, Coupe teaches a blade according to claim 16, in which the set of yarn layers of the second reinforcement portion (Fig. 11, 131a, & 132a) includes a group of yarn layers in common with the airfoil reinforcement ([0059]: segments 130a and 120b extending the segments 110a and 110b).
Regarding Claim 21, Coupe teaches a turbine or compressor wheel for a turbine engine ([0051]: turbine nozzle and a rotor wheel) and including blades according to claim 16 made of ceramic matrix composite material.  ([0057]: CMC (Ceramic Matric Composite)
Regarding Claim 23, Coupe teaches a turbine engine (Fig. 1) having at least one turbine or compressor rotor wheel according to claim 21 ([0051]: gas turbine).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 17, 24, 26 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coupe et al. (U.S. Patent Publication No. 2012/0099982), hereinafter referred to as Coupe in view of Xu (U.S. Patent Publication No. 2014/0212292) and Nunez et al. (U.S. Patent Publication No. 2013/0089429), hereinafter referred to as Nunez.
Regarding Claim 17, Coupe teaches a turbine engine blade comprising an airfoil (Fig. 2, 10a & 10b), an outer platform (Fig. 2, 20) forming a blade head situated at a longitudinal end of the airfoil (Fig. 2, 10a & 10b) and having an inside face (Fig. 2, upper face of platform (20)) defining a flow passage and an outside face (Fig. 2, lower face of platform (20)) opposite from the inside face, and rim and nib (Fig. 2, 26 & 28) extending from the outside face of the head and connecting with said outside face in a direction that is substantially circumferential (Fig. 2, rim (26) and bib (28) run on the lower face of the platform (20) along circumferential direction); 
the blade being a single piece of composite material (Fig. 3, 100) comprising multilayer woven fiber reinforcement densified by a matrix ([0057]: CMC (Ceramic Matric Composite) & [0058]); 
and the fiber reinforcement being a single piece with a first portion (Fig. 11, 110a & 110b) forming reinforcement for the airfoil ([0060], lines 1-2) and a second portion (Fig. 11, 131a & 132a) forming reinforcement for the head (Fig. 2, 20) and reinforcement for the rim and nib (Fig. 2, 26 & 28); 
in which blade the second fiber reinforcement portion (Fig. 11, 131a & 132a) comprises a set of yarn layers ([0013]: yarns) all interlinked by weaving ([0015]: woven single-piece fiber blank by multi-layer weaving), apart from in separation zones (Fig. 13, 137) between the 
Coupe does not explicitly teach a turbine engine rotor blade and head wipers.
Xu teaches that the airfoil member made of composite material may be a stator vane, turbine vane, rotor blade and a fan blade ([0029]).
Therefore it would have been one of ordinary skill in the art before the effective filing date of the claimed invention to apply the method of Coupe to manufacture a turbine engine rotor blade as taught by Xu since the vane and the blade have similar design and features.
Nunez teaches the head wipers (Fig. 1, 60) on a rotor blade (Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide wipers to the rotor blade of Coupe/Xu as taught by Nunez in order to seal the gap between the blade and the casing, and thereby improve aerodynamics of the engine.
Regarding Claim 24, Coupe/Xu/Nunez teach a blade according to claim 17, in which the set of yarn layers of the second reinforcement portion (Coupe Fig. 11, 131a & 132a) includes a group of yarn layers in common with the airfoil reinforcement (Coupe [0059]: segments 130a and 120b extending the segments 110a and 110b).
Regarding Claim 26, Coupe/Xu/Nunez teach a turbine or compressor wheel for a turbine engine (Coupe [0051]: turbine nozzle and a rotor wheel) and including blades according to claim 17 made of ceramic matrix composite material.  (Coupe [0057]: CMC (Ceramic Matric Composite)
Regarding Claim 29, Coupe/Xu/Nunez teach a turbine engine compressor wheel including blades according to claim 17 made of organic matrix composite material (Xu [0029]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the turbine rotor blade of Coupe/Xu/Nunez with either .

Claim(s) 18, 19, 25, 27 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coupe et al. (U.S. Patent Publication No. 2012/0099982), hereinafter referred to as Coupe.
Regarding Claim 18, Coupe teaches a turbine engine stator blade comprising an airfoil (Fig. 2, 10a & 10b), a first platform (Fig. 2, 30) situated at a longitudinal end (Fig. 2, upper end of the airfoil (10a & 10b)) of the airfoil and having an inside face (Fig. 2, lower face of the platform (30)) defining a flow passage and an outside face (Fig. 2, upper face of the platform (30)) opposite from the inside face, and the rim and nib (Fig. 2, 36 & 38) extending from the outside face (Fig. 2, upper face of the platform (30)) of the first platform and connecting with said outside face in a direction that is substantially circumferential (Fig. 2, rim and nib (36 & 38) run on the upper face of the platform (30) along circumferential direction); 
the blade being a single piece of composite material (Fig. 3, 100) comprising multilayer woven fiber reinforcement densified by a matrix ([0057]: CMC (Ceramic Matric Composite) & [0058]); and 
the fiber reinforcement being a single piece with a first portion (Fig. 11, 110a & 110b) forming reinforcement for the airfoil ([0060], lines 1-2) and a second portion (Fig. 11, 121a, & 122a) forming reinforcement for the first platform (Fig. 2, 30) and reinforcement for the rim and nib (Fig. 2, 36 & 38); 
in which blade the second fiber reinforcement portion (Fig. 11, 121a, & 122a) comprises a set of yarn layers ([0013]: yarns) all interlinked by weaving ([0015]: woven single-piece fiber blank by multi-layer weaving), apart from in separation zones (Fig. 13, 127) between the reinforcement for the rib and rim (Fig. 2, 36 & 38) and the reinforcement for the first platform (Fig. 2, 30) ([0070], lines 9-12) ([0059]).

Regarding Claim 19, Coupe teaches a turbine engine stator blade comprising an airfoil (Fig. 2, 10a & 10b), a first platform (Fig. 2, 20) situated at a longitudinal end (Fig. 2, lower end of the airfoil (10a & 10b)) of the airfoil (Fig. 2, 10a & 10b) and having an inside face (Fig. 2, upper face of the platform (20)) defining a flow passage and an outside face (Fig. 2, lower face of the platform (20)) opposite from the inside face, and nib and rim (Fig. 2, 26 & 28) extending from the outside face of the first platform and connecting with said outside face (Fig. 2, lower face of the platform (20)) in a direction that is substantially circumferential (Fig. 2, nib and rim (26 & 28) run on the lower face of the platform (20) along circumferential direction); 
the blade being a single piece of composite material (Fig. 3, 100) comprising multilayer woven fiber reinforcement densified by a matrix ([0057]: CMC (Ceramic Matric Composite) & [0058]); and
the fiber reinforcement being a single piece with a first portion (Fig. 11, 110a & 110b) forming reinforcement for the airfoil and a second portion (Fig. 11, 131a & 132a) forming reinforcement for the first platform (Fig. 2, 20) and reinforcement for at least one rib and rim (Fig. 2, 26 & 28); 
in which blade the second fiber reinforcement portion (Fig. 11, 131a & 132a) comprises a set of yarn layers ([0013]: yarns) all interlinked by weaving ([0015]: woven single-piece fiber blank by multi-layer weaving), apart from in separation zones (Fig. 13, 137) between the reinforcement for the or each rib and rim (Fig. 2, 26 & 28) and the reinforcement for the first inner platform (Fig. 2, 20) ([0070], lines 9-12) ([0059]).

Regarding Claim 25, Coupe teaches a blade according to claim 18, in which the set of yarn layers of the second reinforcement portion (Fig. 11, 121a & 122a) includes a group of yarn layers in common with the airfoil reinforcement ([0059]: segments 120a and 130b extending the segments 110a and 110b).
Regarding Claim 27, Coupe teaches a turbine or compressor wheel for a turbine engine ([0051]: turbine nozzle and a rotor wheel) and including blades according to claim 18 made of ceramic matrix composite material.  ([0057]: CMC (Ceramic Matric Composite)
Regarding Claim 28, Coupe teaches a turbine or compressor wheel for a turbine engine ([0051]: turbine nozzle and a rotor wheel) and including blades according to claim 19 made of ceramic matrix composite material.  ([0057]: CMC (Ceramic Matric Composite)

Claims 22 and 30-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coupe et al. (U.S. Patent Publication No. 2012/0099982), hereinafter referred to as Coupe, as applied to Claims 16, 18 and 19, and further in view of Xu (U.S. Patent Publication No. 2014/0212292).
Regarding Claims 22, 30 and 31, Coupe does not explicitly teach a turbine engine compressor wheel including blades according to claims 16, 18 and 19 made of organic matrix composite material.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the turbine blade of Coupe with either organic matrix composites or ceramic matrix composites as taught by Xu as both materials offer good strength, lightweight and high heat resistance as suggested in Xu [0006] & [0009].
Regarding Claim 32, Coupe/Xu teach a turbine engine (Coupe Fig. 1) having at least one turbine or compressor rotor wheel according to claim 22 (Coupe [0051]: gas turbine).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Coupe et al. (U.S. Patent Publication No. 2013/0108422).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUN S YOO whose telephone number is (571)270-7141.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on (571) 272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/JUN S YOO/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        7/2/2021